Citation Nr: 1619798	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  10-37 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder other than anxiety, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a bilateral foot disability.

3. Entitlement to service connection for a bilateral knee disability.

4. Entitlement to a compensable rating for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1950 to November 1954.

These matters are before the Board of Veterans' Appeals  (Board) on appeal from rating decisions issued by the Indianapolis, Indiana RO in September 2009 (which in pertinent part denied service connection for PTSD, a bilateral foot disability, and a bilateral knee disability) and May 2010 (which in pertinent part continued a noncompensable rating for bilateral hearing loss).  In January 2010, a Decision Review Officer hearing was held at the RO; a transcript of the hearing is in the claims file.  In April 2015, the Veteran was scheduled to appear at a videoconference Board hearing before a Veterans Law Judge; however, he cancelled the hearing and has not requested that it be rescheduled. 

The Board remanded this matter in July 2015 for additional development.  As discussed further below, the Board's directives have not been substantially completed.  Stegall v. West, 11 Vet. App. 268   (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In the Board's July 2015 remand, the RO was instructed to afford the Veteran VA examinations for his claimed disabilities.  The Board noted that it appears as though the Veteran is unable to travel to the nearest VA Medical Center.  Therefore, the RO was specifically instructed to use alternative means of examining the Veteran, including scheduling the Veteran for VA fee-basis examinations, or performing the examinations at his home.  In the event that the Veteran is unable to provide specifics to any questions he may be asked, the Board requested that the RO obtain a medical opinion based on a review of the Veteran's medical records and previously submitted statements.

In September 2015, the RO submitted VA examination requests to the Jesse Brown VA Medical Center.  In a subsequent letter, the Veteran was notified that he would be contacted by the medical facility regarding the date, time, and place of his examinations.  An examination note from October 2015 shows that the Veteran failed to report to the scheduled examinations.  

The Board finds that the RO did not comply with the July 2015 remand directives as there was no attempt to use any alternative means to examine the Veteran, such as providing fee-basis examinations or performing the examinations at the Veteran's home.  Remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Therefore, remand is necessary to comply with the July 2015 remand directives and provide the Board sufficient information to adjudicate the Veteran's claims.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO should document all efforts to examine the Veteran, using alternate means, to ascertain the nature and likely etiology of any current acquired psychiatric disability.  The RO should attempt to use alternate means to evaluate the Veteran, i.e., arrange for the examination to be conducted at the Veteran's residence (either on a fee-basis or have a VA employee who can travel go to the residence to conduct the examination); or, if the Veteran is in a nursing home or other care facility, requesting that an evaluation be completed by facility medical staff; or consider the possibility of assessment via remote conferencing, including telephonic, techniques.  All such attempts should be documented in the record.

The entire record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please identify (by medical diagnosis) each acquired psychiatric disability entity found.  Specifically, does the Veteran have a diagnosis of PTSD related to a verified stressor event in service?  If no acquired psychiatric disability is diagnosed, please reconcile that conclusion with the medical evidence in the record.

(b) Please identify the most likely etiology for any/each acquired psychiatric disability entity (other than PTSD and anxiety) diagnosed during the appeal.  As to each such disability, is it at least as likely as not (a 50% or better probability) that such disability was incurred or aggravated during the Veteran's active service (to include as due to a corroborated event in service)?

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

2. The RO should document all efforts to examine the Veteran, using alternate means, to determine the nature and likely etiology of any current disabilities of the knees and/or feet.  The RO should attempt to use alternate means to evaluate the Veteran, i.e., arrange for the examination to be conducted at the Veteran's residence (either on a fee-basis or have a VA employee who can travel go to the residence to conduct the examination); or, if the Veteran is in a nursing home or other care facility, requesting that an evaluation be completed by facility medical staff; or consider the possibility of assessment via remote conferencing, including telephonic, techniques.  All such attempts should be documented in the record.

The entire record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following: 

(a) Please identify (by medical diagnosis) each foot disability and/or knee disability found.

(b) As to each disability diagnosed, is it at least as likely as not (a 50% or greater probability) that such was incurred in the Veteran's active duty service? and 

(c) As to each disability diagnosed, is it at least as likely as not (a 50% or greater probability) related to the postservice symptoms reported by the Veteran? 

The examiner must explain the rationale for all opinions.

3. The RO should document all efforts to examine the Veteran, using alternate means, to ascertain the current severity of his service-connected bilateral hearing loss.  The RO should consider feasible alternatives, i.e., arrange for the examination to be conducted at the Veteran's residence (either on a fee-basis or have a VA employee who can travel go to the residence to conduct the examination); or, if the Veteran is in a nursing home or other care facility, requesting that an evaluation be completed by facility medical staff; or consider the possibility of assessment via remote conferencing, including telephonic, techniques.  All such attempts should be documented in the record.

The Veteran's claims file must be furnished to the examiner for review in connection with the examination. 

Examination findings should be reported to allow for application of all potential VA rating criteria for the disability.  Please provide a detailed rationale for all opinions stated. 

4. The RO should then review the record and ensure all attempts to afford the Veteran examinations by alternate means have been documented, including the reason any attempt(s) may not have been feasible.

5. Then, the RO should readjudicate the Veteran's claims.  If any remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  Then, if in order, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




